Citation Nr: 1114283	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the January 1997 rating decision that assigned April 27, 1995, as the effective date for the award of service connection for post-traumatic stress disorder (PTSD) was clear and unmistakable erroneous.

2.  Entitlement to an earlier effective date prior to April 27, 1995, for the grant of service connection for PTSD.

3.  Entitlement to an increased rating for hepatitis C, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran notified the Board that he wanted a hearing before a Veterans Law Judge sitting at the RO instead of a Central Office hearing.  Given this timely request, the Board finds that a remand to schedule the Veteran for the hearing he requested is required.  See 38 C.F.R. §§ 20.703, 20.704 (2010).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge traveling to the RO.  Then, this case should be returned to the Board for appropriate action.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

